Citation Nr: 1729526	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of arthroscopic surgery of the right knee prior to March 11 2009, and in excess of 30 percent from March 11, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel
INTRODUCTION

The Veteran served active duty in the United States Army from November 1990 to September 1991.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2008 rating decision in which the Department of Veteran Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO), in part, continued a noncompensable rating for the service-connected residuals of arthroscopic surgery of the right knee.  In July 2008, the RO increased the rating to 10 percent, effective on July 13, 2007.  In a May 2009 decision review officer decision, the RO increased the rating evaluation to 30 percent disabling, effective March 11, 2009.  The Board remanded this issue in May 2010 and April 2014 for further development.

In a July 2010 rating decision, the RO granted a total rating based upon individual unemployability (TDIU) by reason of service-connected disabilities, effective March 11, 2009.  In a June 2016 rating decision, the RO determined that the July 2010 rating decision erred in carrying forward the 20 percent evaluation for the Veteran's right shoulder when a 30 percent rating was granted, effective July 13, 2007.  Finding clear and mistakable error, the RO re-assigned an effective date of July 13, 2007 for TDIU, based on the date the Veteran met the schedular rating for TDIU.  This date is also the date of the Veteran's claim for increase for his right knee disability, and TDIU is part and parcel of the Veteran's claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having received the full grant of benefits for the entire appeal period, the issue of TDIU is no longer before the Board. 

In October 2009, the Veteran testified before a Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a now-retired judge.  In May 2017 correspondence, the Veteran was given the opportunity to request another hearing and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond to the letter, and the Board will therefore proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's right knee disability. 

The Veteran asserts that his residuals of arthroscopic surgery of the right knee warrant a rating in excess of 10 percent prior to March 11, 2009, and in excess of 30 percent from March 11, 2009.

The Veteran was last evaluated for his residuals of arthroscopic surgery of the right knee in March 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that this examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the residuals of arthroscopic surgery of the right knee.  As such, additional examination is warranted to assess the current severity of the Veteran's residuals of arthroscopic surgery of the right knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of the residuals of arthroscopic surgery of the right knee.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner should address the following:

a.  Conduct full range of motion studies for the left and right knees and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether those reports are consistent with the findings on examination.

d.  The examiner should report any recurrent subluxation or instability of the knee(s), and if present, note its extent and severity (i.e. slight, moderate, or severe).

e.  To the extent possible, provide an opinion as to the resulting limitations on occupational tasks.  

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




